﻿I am pleased to extend to
you, Sir, on behalf of my delegation, our most sincere
felicitations on your election to the presidency of the
fifty-second session of the United Nations General
Assembly.
8


We also wish to congratulate His Excellency Tan Sri
Razali Ismail, our colleague in the Assembly and our
partner in the Association of South-East Asian Nations
(ASEAN), for his strong leadership as the President of the
fifty-first session.
We take great pleasure in congratulating His
Excellency Secretary-General Kofi Annan. We commit
ourselves to working with him for the improvement of our
Organization.
Next year the Philippines will commemorate the
centenary of its proclamation of independence. Next year
also the Philippines is scheduled to conduct the most sacred
exercise that democracy requires: electing national leaders
through the popular will. As we mark our first century as
the first Republic to arise in Asia, and as we prepare to
choose those who will lead our country into the twenty-first
century, we reflect on what we have achieved as a country
and as a member of our community of nations. Today
peace reigns in my country. Where there was strife, there
is now national reconciliation. Where there was violent
rebellion, there is now progress and hope.
Last year, with the wisdom and guidance of the
Organization of the Islamic Conference (OIC), in particular
the OIC’s Committee of Six, under the enlightened
leadership of Indonesia and with the active support of
Libya, the Philippine Government and the Moro National
Liberation Front (MNLF) concluded a historic agreement
that brought peace to Mindanao after more than a quarter
century of open secessionist rebellion. The leader of the
MNLF is now the elected Governor of the Autonomous
Region of Muslim Mindanao and Chairman of the Southern
Philippines Council for Peace and Development. MNLF
fighters are now being integrated into the armed forces of
the Philippines and the Philippine National Police.
Indeed, there is much for us to celebrate as a nation
and as a Republic. And this gives us even greater reason to
reflect on the world and to ask ourselves fundamental
questions about its present state and its emerging future.
One such question that comes to mind is this: Is our
world a safer place? The end of the cold war has in a sense
made it so. But is the world safe enough when we continue
to live under the threat posed by weapons of mass
destruction? Fortunately, the conclusion of the
Comprehensive Nuclear-Test-Ban Treaty last year and the
ongoing review of the Treaty on the Non-Proliferation of
Nuclear Weapons give us some added security.
We must not stop here. Let us pursue negotiations
on the complete and total elimination of nuclear weapons
by a certain time. This call is already supported by the
International Court of Justice, which last year recognized
that all States have an obligation to pursue such
negotiations in good faith.
On 27 March 1997 the South-East Asia Nuclear-
Weapon-Free Zone Treaty entered into force. On that day,
the world of nuclear weapons became much smaller. We
now urge the nuclear-weapon States to support the Treaty
by becoming parties to its Protocol. At this session we
will once again consider the initiative of consolidating
existing nuclear-weapon-free zones and of promoting
cooperation among them with a view to the total
elimination of such weapons.
Global safety also demands control of the
proliferation of conventional arms, particularly small arms
and anti-personnel landmines, whether deployed or in
national stockpiles. In Oslo earlier this month the Ottawa
process produced, after less than a year, the text of a
treaty banning anti-personnel landmines. We will sign this
treaty in December. We will also continue to support the
noble efforts of the Organization, of individual
Governments and of non-governmental organizations to
clear minefields, to assist mine victims and to rehabilitate
areas plagued by these infernal devices.
At the dawn of the post-cold-war era, we must
acknowledge that the potential for the most serious
conflict has shifted almost entirely from the global to the
regional level. In the Asia-Pacific region, the Association
of South-East Asian Nations, in response to this new
reality, has led in creating the ASEAN Regional Forum,
a ministerial-level, multilateral forum for promoting
regional-security dialogue and cooperation. Today in the
Asia-Pacific region dialogue and cooperation are the pre-
eminent modes for securing peace.
However, the disputes in the South China Sea
remain a source of tension for our region. In 1992,
ASEAN issued, at Manila, a Declaration on the South
China Sea, which called for the settlement of disputes
exclusively by peaceful means and for the exercise of
self-restraint by all of the claimants. Other States have
endorsed this Declaration. We are determined to advance
towards a settlement of these disputes in conformity with
international law, including the United Nations
Convention on the Law of the Sea, while avoiding all acts
inimical to stability and a sense of security in the region.
9


Like many here, we were saddened by the recent
events in the political life of Cambodia. We in ASEAN
have initiated a dialogue to address the Cambodian issue,
even as we look forward to the early admission of
Cambodia into the ASEAN family.
On the Korean peninsula, we hope that the current
talks will lead not only to large dividends of peace but also
to greater cooperation towards economic growth and
progress for East Asia.
In South Africa, following the collapse of apartheid,
we are witnessing bold and sincere efforts towards deeper
national reconciliation. In other parts of Africa we see
active regional cooperation to promote peace and justice in
the aftermath of terrible conflicts. In Liberia, in particular,
we welcome the holding of free and fair elections with the
support of the international community, led by the
Economic Community of West African States (ECOWAS).
In the Middle East, peace is gravely imperilled by
terrorism and political aggression. We call on all parties to
renounce all forms of violence and intimidation to preserve
the peace process that was begun only a few years ago to
the applause of the whole world.
In Bosnia and Herzegovina, where much remains to be
done, we regret the deterioration of civil order and
condemn the violence directed against United Nations
personnel.
In Latin America, we welcome the honourable
termination of the civil war that had raged in Guatemala for
36 years.
Is the world a safer place for the world itself? The
environment of our planet is under threat. Our response
must be to accelerate implementation of Agenda 21 in line
with the programme adopted last June. As a priority, we
must address the lack of financial resources, technology,
know-how and international cooperation that inhibits the
promotion of worldwide sustainable development.
This December we will meet again to discuss a legally
binding instrument under the United Nations Framework
Convention on Climate Change to control harmful
emissions. We must agree now on emission reduction
targets, particularly for those who have emitted too much
for far too long.
How safe, we should also ask, is the world for the
individual human being? We can answer positively only
when it becomes universally accepted that every human
being has rights inherent in his or her person, and that all
basic rights — political, civil, social and economic —
must be in balanced harmony with one another. Thus, as
long as human rights are violated, as long as the right to
development is vitiated, as long as the rights of women
are not fully respected, as long as people are traded like
chattels, as long as migrant workers, especially women
migrant workers, are abused and exploited, we cannot say
that the world is a safer place for the individual human
person.
We must protect our women. We must act on the
decisions we reached in Beijing, and we must do more to
deepen and broaden respect for the rights of women
through the use of existing human rights agreements and
mechanisms.
We must protect our children. We must effectively
implement the Convention on the Rights of the Child, and
we must append to this Convention a protocol that would
organize global measures against child slavery,
prostitution and pornography.
In addition, we call for universal adherence to the
International Convention on the Protection of the Rights
of All Migrant Workers and Members of Their Families.
The protection of human rights finds its most
effective guarantees in democracy. Any threat to
democracy also poses a direct and indirect threat to the
rights of the human person. Today, in many countries,
including my own, democracy is no longer endangered by
the extreme political left or right. Rather, the threats to
democracy are more base and more insidious. Among
them are terrorism and the illicit traffic in narcotics.
With the objective of creating a regional consensus
on how best to address the issue of illicit drugs and other
transnational crimes, the Philippines will next year host
the regional ministerial meeting for Asia and the Pacific
on organized transnational crime and corruption. For this
meeting, we hope to take inspiration from and add to the
consensus achieved in the regional meetings held in
Africa and Latin America.
Our efforts to make the world a safer place, and to
safeguard the rights of the individual, would lose much of
their meaning if we were unable to answer the basic
question: have the opportunities for growth and economic
progress improved?
10


The rising tide of globalization has brought
unprecedented opportunities for the developed and
developing worlds alike. The acceptance of market-oriented
development and of free trade by an increasing number of
developing nations has expanded their participation in the
growth and commerce of the global economy. Yet the
benefits of globalization remain unevenly distributed.
Developing countries still suffer from the old problems of
external debt and of protectionism in developed-country
markets.
The recent currency turbulence in East Asia, the
region with the best long-term growth prospects in the
world, is a sobering reminder that globalization can cause
instability even where it has generated the greatest growth.
The existence of unbridled international speculation and of
other market ills that hinder rather than help development
is a powerful rationale for strengthening the United Nations
role in global development.
Only in the United Nations can we work to share,
among rich and poor nations alike, the burden of structural
adjustment imposed by globalization. Only within the
United Nations system can we mobilize concerted global
action to support progress in the poor regions of the globe,
particularly in Africa, whose needs call for special
attention.
The Bretton Woods system and the multilateral
development banks also need reform. Global flows of
multilateral development financing have to be increased,
especially since bilateral official development assistance is
declining.
Countries that wish to reduce their share in the
financing of the United Nations should be willing to do the
same in international financial institutions, so that those that
want to increase their contributions to these institutions are
able to do so without hindrance.
Another fundamental question we must ask is: are we
ready, as an Organization of States, as nations united, to
face the challenges of tomorrow? The short answer is “No”.
For this reason, the Philippines strongly believes that
we must immediately embark upon the reform of the
United Nations. We need to enhance the capacity of the
world body to meet the exigencies of modern times. A
fundamental objective of reform should be to restore
development to the centre of the United Nations agenda.
The Philippines, therefore, endorses the
recommendations of the Open-ended High Level Working
Group on the Strengthening of the United Nations
System. If properly implemented, they could render the
General Assembly more effective in fulfilling its Charter
responsibilities.
Our Secretary-General has given us a report on his
own reform proposals. These deserve the serious
consideration of the General Assembly. We appreciate the
emphasis placed by the Secretary-General on
development.
We also need to accelerate discussions on the reform
of the Security Council. In this regard, we welcome the
progress that has been made in clarifying and identifying
the elements that must be negotiated if we are to move
towards any expansion of the membership of the Council.
The Philippines favours the enlargement of the
membership of the Council in order to enhance its
efficiency and effectiveness. Security Council membership
should be more representative of the world’s developing
regions and more reflective of modern global realities.
New permanent members should enjoy the same rights as
current permanent members. The use of the veto should
be limited to actions under Chapter VII of the Charter.
Talking of reform is good. But our talk will lead
nowhere if our Organization does not have the resources
required to improve and revitalize itself. We survived the
balance of terror of the cold war. Let us now work on
balancing our cheque-books in the post-cold-war era.
There is much irony in this. The end of the cold war
should also have meant an end to the astronomical
finances spent on deterrence. It might have been
reasonable to expect that a fraction of those finances
could now be shared to help the United Nations promote
world peace, progress and prosperity.
Yet this is obviously not the case. The Secretary-
General’s proposed revolving credit fund of $1 billion, to
be financed though voluntary contributions or other
means — if it materializes — may provide temporary
relief. However, there is a real danger that this proposal
will encourage those in arrears to delay further their
payments to the Organization.
The Philippines is in favour of reform. But
reforming the United Nations should not be seen as an
opportunity to hold our Organization to ransom. We are
all in favour of reforming and strengthening the United
11


Nations. But setting benchmarks of reform should not be a
precondition for a Member State to pay its assessed
contributions.
In the 100 years since my country declared its
independence, war and occupation, dictatorship and partisan
politics have at one time or another endangered our
democracy. And in those eventful 100 years, we have
cultivated certain insights that might prove relevant to us
here today. We have learned, as a country, that we must
cherish the ideals of democracy in all aspects of our
national life, including in our dealings with other nations.
After my people emerged victorious in our last major
battle with forces opposed to democracy over a decade ago,
we resolved to share our experience with the rest of the
world. Thus, we organized in Manila the first meeting of
the International Conference of New or Restored
Democracies (ICNRD) in 1988. From the 13 nations that
first met in Manila, ICNRD has grown to 76 countries
today. I congratulate Romania for its successful hosting of
ICNRD’s third meeting earlier this month.
Given the diversity of the membership of our
Organization, it is not surprising that we may have some
differences even on such fundamental issues as international
peace, global development and the protection of the
individual. However, I submit that, if our Organization is to
function properly and if Member States are to relate to each
other in an effective manner, then we must all follow
certain basic principles and ideals. These principles and
ideals are those that democracy has taught us. Let us work
together with all the creative energy at our command and
with the ideals of democracy as our guiding light.








